Citation Nr: 0947906	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher evaluation for right knee disability, 
currently evaluated with a 30 percent rating for laxity and a 
10 percent rating for degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1989 to December 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), in which an evaluation in 
excess of 30 percent for right knee disability was denied. 

By the way of an October 2005 rating decision, the RO 
assigned a 10 percent disability rating for degenerative 
joint disease in the right knee.  Since the rating remains 
less than the maximum available schedular benefit awardable, 
the increased rating claim remains in controversy as.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

The Veteran's right knee disability is manifested by no more 
than severe subluxation, and with degenerative joint disease.  
The Veteran does not have compensable limitation of motion on 
flexion or on extension, and there is no evidence of nonunion 
or malunion of the tibia and fibula, or of genu recurvatum.


CONCLUSION OF LAW

The criteria for an increased evaluation for right knee 
disability, currently evaluated with a 30 percent rating for 
laxity and a 10 percent rating for degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5260, 5261, 5257(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the January 2005 RO decision in the matter, VA 
sent letters to the Veteran in May 2003 and January 2004 that 
addressed some of notice elements concerning her increased 
rating claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claim, and apprised 
the Veteran as to her and VA's respective duties for 
obtaining evidence.  In a May 2006 notice letter, VA has also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the May 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a September 2008 supplemental statement of the case was 
provided to the Veteran. See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to her claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. The claims folder 
contains treatment records from VA Outpatient Clinic in Fort 
Dixon and from VA Medical Center in Philadelphia beginning in 
1992, as well as several private treatment records dated in 
2005.  VA provided the Veteran with examinations in June 2003 
and September 2008, in which the severity of the Veteran's 
right knee disability was observed and recorded.  These VA 
examination reports provide sufficient medical findings to 
evaluate the Veteran's disability under the Rating Schedule. 

The Board notes that the September 2008 VA examination report 
shows that the Veteran reported she is currently in receipt 
of Social Security Administration (SSA) disability benefits.  
The Veteran, however, did not indicate that she received the 
benefits because of her right knee disability.  Additionally, 
there is nothing else in the claims folder that indicates the 
Veteran receives SSA disability benefits because of her right 
knee disability.  Since there has been no contention that the 
SSA records are pertinent to the claim being adjudicated in 
this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 38 
U.S.C.A. § 5103A (b), (c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating for Right Knee Disability

Factual Background 

The Veteran claims entitlement to a higher evaluation for her 
service-connect right knee disability.  The Veteran's 
disability is currently evaluated with a 30 percent rating 
for laxity and with a 10 percent rating for degenerative 
joint disease. 

A review of the claims folder shows that following her April 
2003 claim for increase, a June 2003 VA examination was 
performed in conjunction with the Veteran's claim.  In that 
examination report, the examiner noted the Veteran had 
undergone five right knee surgeries since service, and that 
previous x-ray evidence showed progressive arthritis in her 
right knee joint.  The examiner also noted that the Veteran 
reported she had difficulty with stairs and walking more than 
a block.  The examiner reported the Veteran walked with a 
limp, but she ambulated without the assistance of a cane.  On 
physical examination, the examiner observed that the Veteran 
had a moderate degree of swelling in her right knee and that 
her range of motion was limited to 5 degrees on extension and 
was to 110 degrees on flexion.  There was evidence of mild 
laxity in the right knee joint.  The examiner diagnosed the 
Veteran with degenerative joint disease with limitation of 
motion and moderate degree of fatigability. 

The report of a January 2005 x-ray of the right knee revealed 
findings of degenerative osteoarthritis in the lateral 
compartment of the Veteran's right knee joint and evidence of 
small joint effusion. 

In March 2005, the Veteran sought medical treatment for right 
knee pain at the Kennedy Memorial Hospital.  Private 
treatment records from this facility show that the physician 
noted the findings from the January 2005 x-ray report, and 
that she observed that the Veteran had crepitus and painful 
motion.  Extension was limited to 5 degrees, and flexion was 
limited to 100 degrees on flexion.  The examiner noted that 
the Veteran had negative findings in drawer tests, varus and 
valgus stress test, and Lachman maneuver.  Subsequent private 
treatment records from 2005 show that the Veteran underwent 
arthroscopic surgery followed by a series of Synvisc 
injections.  It was later noted that the Veteran continued to 
experience pain after these procedures. 

The Veteran was afforded another VA examination in April 
2007.  In that examination report, the examiner noted that 
the Veteran reported she works at a sedentary position and 
that she has not missed any work because of her right knee 
disability.  The Veteran complained of flare-ups of right 
knee pain, which can last for several days, locking, and 
difficulty ambulating.  The examiner observed mild swelling 
in the right knee.  The examiner reported the Veteran's range 
of motion in the right knee, but the findings were unusual in 
that it was noted that flexion was limited to 70 degrees and 
extension was limited to 70 degrees.  The Board notes that 
there appears to be a mistake in these reported findings, as 
taken literally they would indicate the knee was fixed at 70 
degrees - a fact not shown.  These findings on range of 
motion testing are inadequate for rating purposes.  The 
examiner also did not address the issue of instability in the 
right knee.  

The RO scheduled the Veteran for another VA examination in 
January 2008, which was conducted by the same examiner from 
the April 2007 examination.  In the January 2008 examination 
report, the examiner referred to his previous findings 
reported in April 2007, with exception to the Veteran's range 
of motion.  The examiner observed that the Veteran had a 
painless range of motion limited to 30 degrees on extension 
and limited to 45 degrees on extension.  The examiner did not 
provide any statements with regard to the large disparity 
between the current findings and those noted from the 
previous examination.  Additionally, the examiner noted that 
there was no evidence of laxity in the right knee. 

In September 2008, the Veteran underwent her fourth VA 
examination in conjunction with her claim.  The examiner 
noted the Veteran's complaints of pain, instability, giving 
away, stiffness, weakness, swelling, locking, and subluxation 
in her right knee.  She also complained of difficulty 
ambulating and standing because of her right knee.  The 
examiner reported that the Veteran's right knee disability 
required the use of corrective shoes and knee brace.  

On physical examination, the September 2008 examiner observed 
the Veteran had a range of motion limited to 100 degrees on 
flexion without pain and limited to 0 degrees on extension 
without pain.  There was evidence of crepitus and meniscus 
abnormality, but there was no evidence of instability.  The 
examiner noted positive evidence of painful palpable 
clicking.  The examiner found that the Veteran's right knee 
disability had a significant effect on her occupational 
functioning and mild to preventative effect on her daily 
activities.  The examiner noted that despite arthroscopic 
surgery on the right knee, there was evidence of moderate 
increase in symptomatology.   

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes used to evaluate impairment resulting from 
service-connected knee disorders.  These include the 
following: Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  
38 C.F.R. § 4.71a. Additionally, the VA Office of General 
Counsel has stated separate disability ratings may be 
assigned for Diagnostic Code 5003 (degenerative arthritis) 
and Diagnostic Code 5010 (traumatic arthritis).  VAOPGCPREC 
23-97 (July 1, 1997)

The Veteran's service-connected right knee disability is 
currently evaluated with a 30 percent rating for laxity 
(under Diagnostic Code 5257), and a 10 percent rating for 
degenerative joint disease (under Diagnostic Code 5003-5010). 

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability is rated 20 percent 
disabling, and severe recurrent subluxation or lateral 
instability is rated 30 percent disabling.  38 C.F.R. § 
4.71a, Code 5257.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Separate ratings may be 
awarded for limitation of flexion and limitation of extension 
of the same knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

Analysis

The Veteran contends that her right knee disability warrants 
a higher disability rating.  The Veteran's disability is 
currently evaluated based on laxity (rated 30 percent) and 
degenerative joint disease (rated 10 percent). 

Turning first to an assessment provided for laxity, the RO 
has assigned a disability rating of 30 percent for laxity 
effective from October 28, 1996.  The Board notes that the 
objective medical evidence of record does not appear to 
support a finding that the Veteran currently has instability 
of such a severity as to warrant such a high rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Instability was not 
reported in the September 2008 examination report, and there 
was only subjective finding of subluxation.  Laxity was shown 
in the June 2003 VA examination report, but it was 
characterized as mild.  The medical evidence does not appear 
to show that the Veteran's symptomatology approaches that 
identified under the criteria for a 30 percent disability 
rating under Diagnostic Code 5257. That being said, the issue 
of reduction is not currently before the Board.  The Board 
confines its decision to the issue now on appeal - whether a 
higher rating is warranted.

The Board finds that the objective medical findings clearly 
do not support the assignment of a rating in excess of 30 
percent for laxity under Diagnostic Code 5257.

The most recent VA examination report shows that the 
Veteran's right knee disability is manifested by weakness, 
crepitus, swelling, locking, continuous pain, and increased 
flare-ups of pain with prolonged walking or standing.  The 
Veteran uses corrective shoes and a knee brace at all times.  
The June 2003 examination reports revealed mild laxity.  
Instability was not reported in the September 2008 
examination report; however, the Veteran had a positive 
McMurray test.  Under Diagnostic Code 5257, a disability is 
rated based on the severity of the subluxation or instability 
in the knee.  Based on the medical evidence of record, the 
degree of laxity/instability in the Veteran's right knee does 
not warrant more than a 30 percent disability rating under 
Diagnostic Code 5257.  The assigned 30 percent evaluation is 
the maximum available under the schedular criteria for 
laxity.  38 C.F.R. § 4.71a, Diagnostic Code (5257). 

We now direct our attention to rating the severity of right 
knee disability due to arthritis and loss of range of motion.  
The medical evidence of record also shows that the Veteran's 
right knee disability included degenerative arthritis 
manifested by pain, moderate swelling and limitation on range 
of motion.  As discussed above, arthritis may be rated under 
Diagnostic Codes applicable for rating range of motion loss 
(when range of motion loss is so severe as to be compensable) 
or it may be rated as 10 percent disabling under Diagnostic 
Code 5003 (when range of motion loss in that joint is not so 
severe as to be compensable under applicable codes for rating 
range of motion loss).  Here, the most recent medical 
evidence of record shows that the Veteran's disability due to 
the limitation of motion in the right knee is not compensable 
under either of the applicable codes for rating loss of range 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
6261. 

In the first VA examination report contained in the claims 
folder, the June 2003 VA examiner reported the Veteran's 
right knee extension was limited to 5 degrees, and her right 
knee flexion was limited to 110 degrees.  These findings are 
also consistent with a noncompensable rating under Codes 5260 
and 5261.  The interim VA examination report of April 2007 
showed bizarre, if not impossible findings regarding the 
severity of limitation of motion in the Veteran's right knee.  
As discussed above, these findings appear to indicate a fixed 
joint at 70 degrees, something never described by the Veteran 
or an examiner.  It is clear that the reported findings were 
in error and such findings are not contemplated in this 
rating.  

The findings reported on the January 2008 VA examination 
report, by the same examiner who reported findings in April 
2007, are similarly odd.  In January 2008, the examiner 
indicated that the Veteran's had painless range of motion to 
30 degrees on extension and to 45 degrees on flexion.  These 
unusual findings are also discounted since, within less than 
a year, the September 2008 VA examination report revealed the 
right knee extension was only limited by 5 degrees and right 
knee flexion was only limited to 100 degrees.  Such findings 
were almost identical to the findings reported on examination 
in June 2003.  Given the short period between the widely 
varying findings reported on the January 2008 examination 
report and those reported on the September 2008 VA 
examination report, and the strong similarity between the 
findings from the June 2003 examination and the September 
2008 examination, the Board finds that the measurements noted 
in the January 2008 VA examination only mark a temporary 
flare-up of the Veteran's symptomatology.  Given the fact 
that examiner who performed the January 2008 examination is 
the same examiner who provided the inaccurate examination 
findings in April 2007, the Board cannot rule out the 
possibility that the January 2008 findings are also in error.  

Based on the findings from the June 2003 and September 2008 
VA examination reports, and even considering the possibility 
of a temporary flare-up in January 2008, the Veteran's right 
knee limitation of motion is most accurately assessed as 
extension limited to 5 degrees and flexion limited to 100 
degrees.  This degree of limitation of motion on extension 
and flexion is clearly not compensable under criteria found 
at Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  
Even after considering the factors discussed in DeLuca, the 
Board finds that the Veteran's right knee disability due to 
degenerative joint disease is not so severe as to be 
compensable under applicable codes for rating range of motion 
loss.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

When arthritis does not cause loss in range of motion so 
severe as to warrant a compensable rating under Diagnostic 
Codes for evaluating range of motion loss, the arthritis in 
that joint is afforded a 10 percent rating under Diagnostic 
Code 5010.  As such, the right knee disability due to pain on 
motion from arthritis only meets the criteria to be rated as 
10 percent disabling under Diagnostic Code 5010 for traumatic 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010. 

The Board has also considered whether the Veteran is entitled 
to a separate rating under any other potentially applicable 
Diagnostic Code, including 5258, 5262 or 5263.  There medical 
evidence does not show problems with dislocated semilunar 
cartilage (rated under Code 5258), there is no evidence of 
nonunion or malunion in the right knee (rated under Code 
5262), and there is no evidence of genu recurvatum, with 
objective findings of weakness and insecurity in when bearing 
weight (rated under Code 5263).  With none of these findings, 
ratings are not possible under these diagnostic codes.  

Taken together, these findings show that the Veteran's right 
knee disability warrants no more than the 30 percent 
disability rating currently afforded under Diagnostic Code 
5257 for rating laxity, and the 10 percent disability rating 
currently afforded under the Diagnostic Code for rating 
degenerative joint disease.  There is no basis for a higher 
evaluation under the schedular criteria for musculoskeletal 
system.  See 38 C.F.R. § 4.71a. 

The question remaining for the Board is whether the Veteran 
has submitted evidence showing that this disorder has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, or 
whether the disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  In such 
an instance, the Board is required to remand the case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra- schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted above, the objective medical evidence of record does 
not currently support the finding of disability manifested by 
laxity that is anywhere near so severe as to be rated with a 
30 percent disability rating under Diagnostic Code 5257.  It 
appears that the 30 percent rating under Code 5257 more than 
compensates the Veteran for the severity of her right knee 
laxity.  Additionally, the Board observes that the Rating 
Schedule provides for higher possible evaluations for more 
severe symptomatology due to degenerative joint disease.  As 
explained above, the Veteran does not have the symptoms 
identified in the criteria for the next higher, 20 percent, 
rating.  Additionally, the Veteran's disability has not 
required frequent periods of hospitalization.  While the 
disability does cause occupational impairment, the Board 
finds that such impairment is not sufficient, in this case, 
to render the schedular criteria ineffective and to warrant 
consideration of an extraschedular rating.  The combined 40 
percent evaluation specifically addresses occupational 
impairment due to the Veteran's service-connected right knee 
disability.  This case does not present "exceptional" 
circumstances, and, as noted above, the Veteran's 
symptomatology is more than adequately addressed by the 40 
percent rating.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's right knee 
disability.

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal; therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As 
discussed above, but for one possible flare up in January 
2008 (which was not shown on examination later that year) the 
medical evidence of record does not indicate that the 
Veteran's symptomatology has varied much between the June 
2003 VA examination and the September 2008 VA examination.  
The Board acknowledges the September 2008 VA examiner's 
statement that the Veteran's disability has increased in 
severity; however, at no point during the appeal process has 
the Veteran's right knee disability warranted more than the 
combined 40 percent disabling.  Should the Veteran's 
disability picture change in the future, she may be assigned 
a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to a higher evaluation for right knee disability, 
currently rated with a 30 percent rating for laxity and with 
a 10 percent rating for degenerative joint disease, is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


